                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

Olga Bachilova
Plaintiff,
v.                                                   Case No.: 1:19−cv−00174−JJM−LDA

The Preservation Society of Newport County
Defendant.

     NOTICE OF TELEPHONIC RULE 16(b) SCHEDULING CONFERENCE

        A Rule 16(b) pretrial scheduling conference regarding the above case will be held
by telephone before District Judge John J. McConnell, Jr. on Tuesday, June 11, 2019 at
09:30 AM. The Court will initiate the call unless otherwise indicated.
        In order to facilitate an informed discussion of the merits of the case and the
prospect for settlement, lead counsel are required to confer prior to that time for the
following purposes (pursuant to counsel's obligations under Fed. R. Civ. P. 26(f):
        1.   Exchanging relevant information and documents;

        2.   Identifying the facts that are in dispute;

        3.   Identifying the legal issues;

        4.   Identifying as precisely as possible the nature of the discovery contemplated
             by each party;

        5.   Exploring the possibility of settlement before substantial expenditures of time
             and money are made;

        6.   Possible referral to Alternative Dispute Resolution (ADR) in the form of a
             mandatory Settlement Conference before a Magistrate Judge or a conference
             with the ADR Administrator.

         In addition, at least three (3) days prior to the conference, counsel for each party
shall file a written statement no longer than three (3) pages in length which summarizes
the facts of the case and identified any legal issues which may arise.
        Trial counsel, including counsel admitted pro hac vice, must attend the
conference, unless previously excused by the presiding judge, and should be prepared to
discuss each of the aforementioned subjects.
        Counsel are instructed to notify the case manager for the undersigned judge if the
contact information differs from the docket sheet or if counsel for any party has been
omitted from the list of counsel receiving this notice.

May 6, 2019                                   By the Court:
                                              /s/ John J. McConnell, Jr.
                                              United States District Judge



U.S. District Court
for the District of Rhode Island
One Exchange Terrace
Providence, RI 02903
Case Manager: Barbara Barletta 401−752−7202
